         Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 1 of 31




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JODY SAUNDERS,                           )
                                         )
       Plaintiff,                        )
                                         )
V.                                       )         Civil Action File No.
                                         )
THE POSTCARD                             )
FACTORY, INC.                            )
                                         )
       Defendant.                        )
                                         )


          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF

        COMES NOW Jody Saunders and files this Complaint for Damages and

Equitable Relief against The Postcard Factory, Inc., showing this Honorable Court

as follows:

                          JURISDICTION AND VENUE

     1. This civil action is brought pursuant to Title I of the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. §12101 et seq. (the "ADA") and

Tille I of Lhe Civil Rights Act of 1991 to remedy unlawful employment practices

based on a disability.

     2. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 133 7,

1343 and 1345.

     3. Venue is proper in this Court because the Defendant has conducted business
         Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 2 of 31




m this judicial district/division and the employment practices involved m this

dispute occurred in this judicial district/division.

                                       PARTIES

   4. Plaintiff Jody Saunders ("Plaintiff' or "Ms. Saunders") is an individual

currently residing in Tamarac, Florida. At all relevant times, Ms. Saunders was an

"employee" of PCF within the meaning of the ADA.

   5. At all relevant times Ms. Saunders was a "qualified employee" as defined by

42 U.S.C. § 12111 (8) of the ADA because she was able to perform the essential

functions of the position she held, with or without reasonable accommodation.

   6. Defendant The Postcard Factory, Inc. ("PCF") is a foreign profit corporation

authorized and doing business in the State of Georgia.          It may be served with

process by and through its Registered Agent: Corporation Service Company, 40

Technology Parkway South, Suite 300, Norcross, Gwinnett County, Georgia

30092.

   7. At all times pertinent to this action, PCF was Ms. Saunders's "employer" as

that term is defined by the ADA, 42 U.S.C. § 12111 (5)(A).

   8. At all relevant times, PCF was engaged in the business of developing and

selling souvenirs, such as key chains, magnets, postcards, mugs, shot glasses,

pens/pencils and other similar products displayed for sale at airport shops, drug

stores, big-box retailers and other retail stores in multiple states, and had at least 25



                                            2
        Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 3 of 31




or more employees for each working day in each of 20 or more calendar weeks in

the current or preceding calendar year.

   9. PCF distributes its product throughout North America, including m the

United States.

             EXHAUSTION OF ADMINISTRATIVE REMEDIES

   10. Ms. Saunders exhausted her administrative remedies under the ADA by

timely filing a charge of discrimination with the United States Equal Employment

Opportunity Commission ("EEOC") on or about February 7, 2018, well within 180

days of the occurrence of the acts of which she complaints. The EEOC designated

her Charge number 410-2018-03145. A true and correct copy of Ivls. Saunders' s

Charge of Discrimination is attached hereto as Exhibit A and is incorporated

herein by reference.

   11. On or about November 6, 2018, the EEOC issued Ms. Saunders a Notice of

Right to Sue on her Charge of Discrimination, a true and correct copy of which is

attached hereto as Exhibit B and is incorporated herein by reference.

   12. This civil action was timely filed less than 90 days from the date the EEOC

issued Ms. Saunders a Notice of Right to Sue.

                            STATEMENT OF FACTS

   13. PCF       employed   Ms.   Saunders   as   a   "Souvenir   Specialist"   from

approximately 2011      until January 23, 2018, when PCF terminated her
        Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 4 of 31




employment.

   14. A true and correct copy of Ms. Saunders' s business card for her position

with PCF is attached hereto as Exhibit C and is incorporated herein by reference.

   15. Ms. Saunders performed her souvenir specialist duties for PCF in Atlanta,

Savannah, Charleston, South Carolina and Hilton Head, South Carolina, and their

respective surrounding areas.

   16. A Souvenir Specialist is an integral part of PCF' s business.

   17. As a Souvenir Specialist, Ms. Saunders did not have any specialized skill.

   18. PCF supplied Ms. Saunders a comprehensive PCF Sales Manual containing

detailed sales policies and procedures. The PCF Sales Ivianual sets forth, in detail,

how Souvenir Specialists, like Ms. Saunders, are expected to perform her duties

by conforming to a wide variety of PCF sales policies and procedures, including

without limitation how to: complete an order form, set up new customers in PCF's

customer data base, adding an existing customer's new store to PCF's data base,

customer payment terms and conditions of sale, handling back-orders and out-of-

stock items, customer order turnaround policy, order shipments, change orders,

minimum order policy, invoicing deadline policy, price policy, freight policy,

credit memo procedures, short shipments, damaged or defective products,

merchandise returns, and the like.

   19. A true and correct copy of the PCF Sales Manual's Table of Contents is



                                          4
         Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 5 of 31




attached hereto as EXHIBIT D and is incorporated herein by reference.

   20. Ms. Saunders's failure to adhere to PCF's sales policies and procedures

authorized PCF to deduct from her earned sales commissions charge backs or to

make other adjustments which, in PCF's sole discretion, were deemed appropriate

by PCF management as result of Ms. Saunders's lack of adherence to PCF policies.

   21. PCF had the authority to require Ms. Saunders to purchase competitors'

samples to assist it in market assessments for which PCF would reimburse her,

provided she supplied PCF with receipts.

   22. PCF had the authority to require Ms. Saunders to attend trade shows as it

deemed necessary.

   23. PCF required Ms. Saunders to maintain and operate and automobiles and to

insure it, naming PCF as an additional insured, at her own expense.

   24. PCF required Ms. Saunders to have internet access at her own expense.

   25. PCF supplied Ms. Saunders with all new product samples.

   26. PCF also provided Ms. Saunders with an iPad to complete and enter PCF

sales orders.

   27. PCF Jiclale<l anJ co11trolled Ms. Saunders's sales territory.

   28. PCF determined and controlled Ms. Saunders's sales targets.

   29.PCF       determined   Ms.   Saunders'   compensation,   including the sales

commission rate it would pay her, and had the discretion to reduce Ms. Saunders· s



                                           5
        Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 6 of 31




commission on products she sold.

   30. PCF retained for itself the right to unilaterally withhold or adjust Ms.

Saunders' s sales commission on customer invoices which were over 90 days past

due, and if Ms. Saunders assisted PCF with the collection of an unpaid receivable,

PCF would only give her one-half of her earned commission, provided she

requested the return of her earned commission within three months of PCF

collecting the receivable.

   31. PCF required Ms. Saunders to be on the road selling every single business,

regardless of the time of year.

   32. PCF determined the sales price of its products.

   33. Ms. Saunders lacked the authority to offer PCF customers special discounts

or price adjustments without receiving prior approval from PCF's Sales Manager.

   34. PCF required Ms. Saunders to display and sell new products which had

lower than usual margins which, in turn, produced a lower sales commission for

Ms. Saunders.

   35. PCF deducted from Ms. Saunders's earned sales commission royalties paid,

volume rebates paid to customers and the cost of display racks PCF sent to Ms.

Saunders' s customers.

   36. PCF reimbursed Ms. Saunders for certain business expenses she incurred,

like signage and business cards.



                                         6
           Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 7 of 31




   37. PCF's investment m its business significantly exceeded Ms. Saunders's

investment.

   38. Ms. Saunders was directly supervised by PCF's Regional Sales Manager,

Steve Kaufman and PCF's Vice President of Sales (U.S.), Jeremy Fife.

   39. PCF imposed upon Ms. Sanders various sales reporting requirements.

   40. PCF required Ms. Saunders to conform her conduct and sales to PCF's

specific sales policies and procedures.

   41. PCF required Ms. Saunders to service accounts which she did not wish to

service because they were either too distant or were not profitable for her to

service.

   42. PCF mandated that Ms. Saunders write and transmit orders every single

working day, and if she was unable to do so, PCF required Ms. Saunders to inform

her PCF Regional Manager or direct supervisor.

   43. PCF prohibited Ms. Saunders from carrying souvemr lines of other

manufacturers.

   44. PCF counseled Ms. Saunders for refusing to service Wal-Mart stores.

   45. PCF required Ms. Saunders to execute a covenant not to compete which

prohibited her from becoming employed, retained, or under contract with any

competing company within a 50 mile radius of any PCF location (or from where

Ms. Saunders performed services for PCF) while she was employed by PCF and



                                          7
        Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 8 of 31




for a period of 12 months immediately following her termination.

   46. PCF required Ms. Saunders to execute a covenant not to solicit any PCF

customer, supplier, manufacturer or other person who had a business relationship

with PCF or who was a prospect for a business relationship with PCF at any time

during her employment with PCF.

   47. PCF required Ms. Saunders to covenant not to own any interest in or be

employed or retained by or provide any services to any person or entity providing

services or products similar to or competing with PCF.

   48. PCF provided Ms. Saunders with a $400 per month car allowance.

   49. Ms. Saunders worked for PCF on and off again between 2011 and January

2018, for a total of approximately six and one-half years.

   50. Ms. Saunders resigned her employment with PCF in 2015 because PCF

unilaterally reduced her sales commission from 15% to 12%. Thereafter, PCF

hired her back when it agreed to increase her sale commission to 14%.

   51. Ms. Saunders suffers from chronic bronchitis and obstructive pulmonary

disorder ("COPD"), physical impairments which substantially limit her major life

activity of breathing.

   52. Notwithstanding this physical impairment, at all relevant times Ms.

Saunders could perform the essential functions of her position with PCF, with or

without a reasonable accommodation.



                                          8
           Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 9 of 31




   53. In or about August/September, 2017, PCF reduced Ms. Saunders's

assigned sales territory over her objection.

   54. In 2017, Ms. Saunders's sales numbers increased.

   55. In January 2018, Ms. Saunders was hospitalized for acute respiratory

failure.

   56. PCF was aware of Ms. Saunders's hospitalization in January 2018.

   57. On or about January 23, 2018, PCF terminated Ms. Saunders's

employment.

   58. PCF terminated Ms. Saunders's employment because of her disability.

   59. PCF's CEO, Irving Alan Weisdorf made the decision to terminate Ms.

Saunders's employment.

   60. In terminating Ms. Saunders's employment, Mr. Weisdorf e-mailed Ms.

Saunders:

       Dear Jody,

       I want to thank you for your 6½ years of working for PCF. We had
       both good times and bad together. As you wrote: ''It's been mostly a
       p 1ea sure!"

       I think you know that things were far from perfect, even before you
       took ill. You blasted PCF on the internet - that was the stm1ing point.
       Not a good idea to do if you want to continue representing a company.
       That's advice for the future!

       As well, you have quit on us twice. So for the sake of the company,
       we had to plan this out in advance.



                                           9
           Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 10 of 31




      Finally, you are not well enough physically to do the job we need you
      to do. The constraints that COPD puts on you can be incapacitating,
      and it would be the wrong move to simply wait for proof of that. As
      well, you put your own self at risk with a heavy schedule.

      I would strongly suggest finding a position that is less strenuous, less
      demanding. You have done a stellar job on many fronts. We that you
      for it and honestly wish you all the best in the future.

      Irving


   61. A true and correct copy of Mr. Weisdorfs January 23, 2018 e-mail to Ms.

Saunders is attached hereto as Exhibit E and is incorporated herein by reference.

   62. Mr. Weisdorfs January 23, 2018 e-mail constitutes direct evidence of

discrimination on the basis of Ms. Saunders's disability, or perceived disability.

   63. PCF replaced Ms. Saunders with Becky Jinks, an individual who does not

have a disability.

   64. Alternatively, PCF treated Ms. Saunders less favorably than it treated

individual comparators who were not disabled or perceived as disabled.

   65. Since her termination, Ms. Saunders has been unemployed and/or

underemployed, and has suffered damages in the form of lost wages and interest

thereon.




                                          10
          Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 11 of 31




                                      COUNTI

                           VIOLATION OF THE ADA:

            DISCRIMINATION ON THE BASIS OF A DISABILITY


   66. Plaintiff realleges paragraphs 1-65 of her Complaint as if fully set forth

herein.

   67. The ADA prohibits an employer from discriminating "against a qualified

individual with a disability because of the disability of such individual in regard to

... discharge of employees." 42 U.S.C. § 12112(a).

   68. Ms. Saunders suffers from a physical impairment (COPD) which

significantly impairs her major life activity of breathing.

   69. Notwithstanding this physical impairment, Ms. Saunders was, at all

relevant times, able to perform the essential functions of her duties as PCF's

Souvenir Specialist, a position she successfully performed at PCF for over six (6)

years.

   70. Ms. Saunders was a qualified individual with a disability.

   71. PCF terminated Ms. Saunders's employment on January 23, 2018.

   72. PCF's termination of Ms. Saunders was because of her disability.

   73. PCF's termination of Ms. Saunders violated her rights under the ADA.

   74. PCF's violation of Ms. Saunders's ADA rights was willful or done with

malice or reckless indifference to the consequences of Ms. Saunders's federally


                                          11
           Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 12 of 31




protected rights under the ADA, as evidenced by Mr. Weisdorfs January 23, 2018

e-mail.

   75.     As a direct and proximate cause of PCF's unlawful actions, Ms. Saunders

has suffered both economic and non-economic losses in an amount to be

specifically proven at trial.

                                     COUNT II

                            VIOLATION OF THE ADA:

 DISCRIMINATION BASED ON BEING PERCEIVED OR "REGARDED
           AS" AN INDIVIDUAL WITH A DISABILITY


   76. Plaintiff realleges paragraphs 1-75 of her Complaint as if fully set forth

herein.

   77. PCF regarded Ms. Saunders as having one or more physical impairments

which substantially limited one or more major life activities.

   78. Irrespective of whether Ms. Saunders has a "disability" as defined by 42

U.S.C. § 12102(2)(C), PCF perceived her as an individual with a disability.

   79. PCF unlawfully discriminated against Ms. Saunders in violation of the

ADA when it regarded her as having a disability and terminated her as a result

thereof.

   80. As a direct and proximate cause of PCF's unlawful actions, Ms. Saunders

has suffered both economic and non-economic losses in an amount to be



                                          12
        Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 13 of 31




specifically proven at trial.

   81. At all relevant times, Ms. Saunders had the requisite skill and other job-

related requirements needed to satisfactorily perform her position.

   82. PCF's actions have caused, and will continue to cause, Ms. Saunders to

suffer damages for lost wages and benefits, emotional distress, mental anguish,

loss of enjoyment of life, and other non-pecuniary losses all in an amount to be

established at trial.

   83. PCF's actions were done with malice and/or reckless disregard for Ms.

Saunders' s federally protected rights, entitling her to an award of punitive damages

in an amount to be determined by the enlightened conscience of a jury.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that this Court:

       1.   Grant her a permanent injunction enjoining Defendant and its agents

from engagmg m any employment practice which discriminates against the

Plaintiff and other similarly situated individuals because of their status of being

disabled as defined by the Americans with Disabilities Act, as amended;

       2. Grant Plaintiff judgment in her favor and against Defendant on all Counts

of her Complaint;

       3. Order Defendant to make Plaintiff whole by providing for her out-of-

pocket losses as well as back pay in an amount equal to the sum of any wages,



                                         13
        Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 14 of 31




salary, employment benefits or other compensation denied or lost as a result of

Defendant's unlawful and discriminatory acts, together with interest thereon, all in

an amount to be proven at trial;

      4. Order Defendant to compensate plaintiff for mental and/or emotional

damages and other compensatory damages suffored as a result of Defendant's

unlawful and discriminatory acts;

      5. Award Plaintiff punitive damages for Defendant's willful and intentional

violations of the ADA as provided by 42 U.S.C. §§ 12117(a), 12203(c) and Title

VII, as provided by 42 U.S.C. §1981a(b);

      6. Order Defendant to grant Plaintiff front pay, commissions and benefits in

the amount she would have earned had she not been terminated until such time as

she obtains or could reasonably obtain such pay and benefits;

      7.   Grant Plaintiff a jury trial on all issues so triable;

      8.   Grant to Plaintiff her reasonable attorney's fee and reasonable expert

witness fees together with any and all other costs associated with this action as

provided by law; and

      9. Grant such additional relief as the Court deems proper and just.

                                         Respectfully submitted,

                                         Isl Dean R. Fuchs
                                         DEAN    R. FUCHS
                                         Georgia Bar No. 279170
                                         Attorney for Plaintiff Jody Saunders


                                            14
       Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 15 of 31




SCHULTEN WARD TURNER       & WEISS, LLP
260 Peachtree Street, NW
Suite 2700
Atlanta, GA 30303
(404) 688-6800
(404) 688-6840 facsimile
d.fuchs@swtwlaw.com




                                      15
Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 16 of 31




EXHIBIT ''A''
                          Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 17 of 31

CHARGE OF DISCRIMINATION                                                                                AGENCY                   CHARGE NUwIBER
This form is affected by the Privacy Act of 1974; See Privacy                                0 FEPA
Act Statement before Completing this form.                                                   □ EEOC

                                            and EEOC
--------------------------------------
              State or Local Agency, if any
If--------------------                                                 -------------------~-------------U
NAME (lndicate Mr., Ms., Mrs.)                                                                                                   HOME TELEPHONE (Include
M~ ,Jody Saunder£                                                                                                                Area Code)
                                                                                                                                 (864)884-8758
STREET ADDRESS                     CITY, ST A TE AND ZIP CODE                     DATE OF BIRTH
5 The Meadows Dr., Newnan, GA 30265                                               6/16/52
NAMED JS THE EMPLOYER, LABOR ORG:A NlZA TION, EMPLOYMENr 4GENCY APJllillNTlCE CO:M'.IviITTEE,
STATE OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATEDAGA.INS'.I' ME It-more than one list below).
NAME                                                  NI:l1\:WER()F EMPLOYEES     TELEPHONE (Include
The Postcard Factory, Inc.                             APPROX. 150-:200           Area Code)
                                                                                  1-800-·733 4395

. STREET ADDRESS                                                                  t:1'1'.Y, !)'TAT~ AND ZIP CODE                COUNTY
  J4J4 KlNG$P0INTE PKWY, STE. 100, ORLANDO, FL 32819                                                                            _ORANGE

CAUSE OF DISCRIMINATION BASED ON ( Check appropriate bo .(es))                                                                  !)ATE DISCRIMINATION TOOK PLACE
                                                                                                                                EARLIEST (ADEAIEPA)        LA TEST
                                                                                                                                (ALL)
D     RACE                0    COLOR            0   SEX          0   RELIGION          0     NATIONAL OnIGtN
                                                                                                                                 1/23/2018
  0      RETALIATION                  DAGE                18.   DISABJLITY                 O'fHER. (Specify) E.P,A,              0   CONTINUING ACTION


THE PARTlCO'LARS ARE (If additional space is needed, atta h, extra sheet(s)

    I.              I am a qual.ified individual with a di~abili:tv who can perform the essential
                    functions of my position wlth or withfut a reas.6.Ilable accommodation.    Since
                    a_pp_roximately May/June 2011, I have srrv.ed as a.ii outside sales representative for
                    The Po3tcard Facto:ty, Inc.                            '.

    II.             On January 23, 2018, Th.e Postcard Factory, Iric.'s CEO, Irving Alan Weisdorf,
                    terminated my services.   Mr. lr.leisdorf sent me an e-mail indicating that l1e did not
                    believe I was "well enough physically to do the job [the Company] need[s] you to
                    do.  The constraints that [your physical disability] puts on you can be
                    incapacitating, and it would be the wrong move to simpiy- wait for proof of that.
                    As well, you put your own self at risk with a heavy schedule.      I would strongly
                    suggest [you] find[] a position that is less strenuous, less demanding.       You have
                    done a stellar ~ob on many fronts.      We thank you for it and honestly wish you all
                    the best in the future.I/

    III.            I have since been replaced by a non-disabled individual, who assumed responsHJiJ.ity
                    for my former sales territory.

    IV.             I believE:c I was tenninatecl in violation of my rights under the l1Jnericans wit.h
                    Disabilities Act, as amended.


                                                                                           NOTARY - (When 11ecessai1• foi· State and Local Requirements)
~ I want th.is cha1·ge 111ed "1th both the EEOC and the State or Local Agency,
                                                                                                                                     ~
if any. I will advise the agencies lf I change my address or telephone number
and cooperate full)' \\ith !hem in the pro<-<>sslng of my charge In ncconbnc<·
\11th their procedures.

J declare urnler penalty of perjury !hat the foregoing ls trnc and correct.            J   b1GNATURE OF NOTARY PUBLIC            FEB O7 20181
                                                                              /        '
                                                          (7            ,/             •
                                       \~w~tt,- ":/·--/),,_ _>-.->---,((·£.Xs-5,'T ..
                                                h




Date ,.     ..--,     /   ZJ        Chn~1g Paii\ (1ignflture)                     C/   I SlllSCRlBED AND SWORN BE -
      t:/   d._                    '·· ·· · ·                                          , (Dny, Month, and year)
Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 18 of 31




EXHIBIT ''B''
                           Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 19 of 31


 EEOC Form 161-B (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO             SUE {ISSUED ON REQUEST)
 To:    Jody Saunders                                                                  From:    Atlanta District Office
        5 The Meadows Drive                                                                     100 Alabama Street, S.W.-
        Newnan, GA 30265                                                                        Suite 4R30
                                                                                                Atlanta, GA 30303




       D          On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601. 7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Jane Suk,
 410-2018-03145                                          Investigator                                                  (404) 562-6827
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       CR]        More than 180 days have passed since the filing of this charge.

       D          Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
       CR]       The EEOC is terminating its processing of this charge.

       D         The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

       D         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                 90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


       D         The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                 you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office. ';
                                                                                                   I




 Enclosures(s)                                                   Bernice Williams-KimbrouJ,                                  (Date Mailed)
                                                                       District Director

cc:           Rachel D. Gebaide                                                       Dean R. Fuchs
              Lowndes, Drosdick, Doster, Kantor & Reed, P.A.                          SCHUL TEN WARD TURNER & WEISS
              215 North Eola Drive                                                    260 Peachtree Street, NW, Suite 2700
              Orlando, FL 32801                                                       Atlanta, GA 30303
                 Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 20 of 31

Enclosure with EEOC
Form 161-B (11/16)
                                       INFORMATION RELATED TO FILING SUIT
                                     UNDER THE LAWS ENFORCED BY THE EEOC

                      (This information relates to filing suit in Federal or State court under Federal law.
             If you a/so plan to sue claiming violations of State law, please be aware that time limits and other
                    provisions of State law may be shorter or more limited than those described below.)

                                  Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                  the Genetic Information Nondiscrimination Act (GINA), or the Age
                                  Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION             --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                         All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U S. District Court can hear your case If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 21 of 31




EXHIBIT ''C''
Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 22 of 31




                                       Jody Saut1ders
                                         Soove11ir Specialist
                                     Jsaunders@pc.fsouvenlt'S,<:om




                                    Cell phone: 864-884-8758

                                              HeadOffic:e
                                       Phone: 407-871~ 1364
                                       Fax:      407-872•1365




                                     www.pdsouvel'.lirs.com



                                    The Postcard Factory Inc.
                                    .7414 Kingspointe Pkwy, Saite too:
                                              Orlando, FU28 I9
Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 23 of 31




       • NewYork •' BanH • ChlCagO, • 'fo.r~_nto • lt?s:A.ngeln • t-1'15.si..s~tp,_p~ •. Atl21nu • Victoria       ~

       ;                                                                                            ✓,'·          ~
                                                                                                                 ·i
                                                                                                                  [


                      ~.·SOUVENIRS
                      THE POSTCARD FACTORY®

        • Bo!.ton • Hong )(ong. • Manitoba .. Queb~~ ... Flodda ..      lf.if'ICOUVer •   Alabam~          Canc\ln •
Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 24 of 31




EXHIBIT ''D''
Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 25 of 31




                                                                 "'"'
                                                                 ¾-V
                                                                 C
                                                                 (fl




                                                                  "



                                                                 0

                                                                 (/)
                                                                 <1)




                                                                 0
                                                                 CT
                                                                 '1l

                                                                  •




                 SALES                                            "




                MANUAL                                           "
                                                                 <
                                                                 ;1J
                                                                 _,
                                                                 (;
                                                                 0
                                                                 C
                                                                 <
                                                                 (1)
                                                                 -,

                                                                 )>




                                                                 C




      S;,n D:
        Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 26 of 31




                                                        taf THE POSTCARD FACTORY.
                                                        SOU\'INJ,S




                   Book One
(   )




                                S A L ES
          POLICIES AND PROCEDURES
              Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 27 of 31




/
(   \

        1.               Table of Contents                                         ~ THE POSTCARD FACTORY.
                                                                                   50\N!NIIS




                         SECTION                                                               NUMBER    UPDATE




                           1.      TABLE OF CONTENTS                                             1 -1   MAR. 29/13




                           2.      WHO WE ARE - The Postcard Factory & PCF Souvenirs
                                   A.   Company History                                          2-1    MAR. 29/13

                                        B.   Company Philosophy                                  2-2    MAR. 29/13

                                   C.   Our Group of Companies                                   2-2    MAR, 29/13


                                        1.   PCF Stock Division                                  2-2    MAR, 29/13

                                        2.   PCF Custom Division                                 2-2    MAR. 29/13

                                        3.   Giggles & Gifts Division                            2-2    MAR. 29/13

                                   4.   Licensed Division                                        2-2    MAR. 29/13

                                        5. The Weisdorf Group Hong Kong Division                 2-3    MAR. 29/13

                                        6.   The Postcard Factory Licensing Inc.                 2-3    MAR. 29/13
(
                                   D.   Mission Statement                                        2-3    MAR. 29/13




                           3.      WHO TO CALL - Markham Contacts                                3-1    MAR, 29/13

                                   A.   How to Reach Us - Internal Contacts                      3-1    MAR. 29/13

                                        B.   PCF Distribution Centres                            3-1    MAR. 29/13




                           4.      PRODUCT OFFERING                                              4-1    MAR. 29/13

                                   A.   Regular Stock Products                                   4-1    MAR. 29/13


                                        1.   Postcards                                           4-1    MAR. 29/13

                                        2.   Magnets                                             4-1    MAR. 29/13

                                        3.   Keychains                                           4-2    MAR. 29/13

                                        4.   Ceramics and Glassware                              4-2    MAK. 29/13

                                        ~-   8ooks                                               4-3    MAR. :ilJ/U

                                         6   Calendars                                           4-3    MAR. 29/13

                                        7.   Additional Souvenirs Categories                     4-3    MAR. 29/13


                                   B.   Licensed Stock Products                                  4-3    MAR. 29/13


                                         1, Disney                                               4-3    MAR. 29/13

                                        2,   RCMP                                                4-4    MAR. 29/13


                                   C.   lmprintables - Stock Product                             4-4    MAR. 29/13




        March 29, 2013                                                                                                1-1
           Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 28 of 31




                                                                                      1. Table of Contents


                                                                                           PAGE      LAST
                     SECTION                                                              NUMBER    UPDATE


                                    •   Procedure for Pad Printing (APPENDIX I)              4-4   MAR. 29/13

                               D. Themed Programs                                            4-4   MAR. 29/13

                               E.   For Additional Information                               4-4   MAR. 29/13



                       5.      MANUAL ORDER PROCESSING                                       5-1   MAR. 29/13

                               A.   How to Complete a Manual Order Form                      5-1   MAR. 29/13



                        6.     SFA ORDER PROCESSING                                          6-1   MAR. 29/13

                               A.   What is Sales Force Automation?                          6-1   MAR. 29/13

                               B.   Sales Representatives Responsibilities with the SFA      6-1   MAR. 29/13

                               C.   How to use SFA Handheld Computer                         6-3   MAR. 29/13

                                    D. Order Process Flow - Using SFA                        6-3   MAR. 29/13

                               E.   Pick Sheets - A Manual lfack-up                          b-3   MAR. 29/13



                        7.     SALES POLICIES                                                7-1   MAR. 29/13

                               A.   New Customer Set up Procedure                            7-1   MAR. 29/13

                               B.   Terms and Conditions of Sale                             7-2   MAR. 29/13

                               C.   Back Orders & Out-of-stocks/ Low-stock Policy            7-2   MAR. 29/13

                               D.   Order Turnaround Policy                                  7-3   MAR. 29/13

                               E.   Prioritization of Shipments Policy                       7-3   MAR. 29/13

                               F.   Changes to Orders Policy                                 7-3   MAR. 29/13

                                    G. Minimum Order Policy                                  7-4   MAR. 29/13

                               H.   Invoicing Policy                                         7-4   MAR. 29/13

                               I.   Price Policy                                             7-4   MAR. 29/13

                               J.   Freight Policy                                           7-4   MAR. 29/13

                               K.   Credit Memo Procedures                                   7-5   )UL.17/14

                               L.   Buy-Out of Competitors' Cards Policy                     7-9   MAR. 29/13

                               M. Buy-Out of Competitors' Cards Procedure                    7-9   MAR. 29/13

                               N.   Seasonal Account Policy                                  7-9   MAR. 29/13

                               0. Mailings Policy                                            7-9   MAR. 29/13

                               P.   Car Stock Policy                                        7-10   MAR. 29/13

                               Q. Sample Policy                                             7-10   MAR. 29/13

                               R.   Sample Request Procedure                                7-10   MAR. 29/13



\
    March 29, 2013                                                                                              1-2
      Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 29 of 31




                                                                             1. Table of Contents




                 SECTION                                                         NUMBER   UPDATE




                    8.     PAYMENT, TERMS & ESTABLISHING CREDIT                     8-1   MAR. 29/13

                           A.   Credit application for new accounts                 8-1   MAR. 29/13

                           B.   Payment Terms and New Account Limits                8-1   MAR. 29/13

                           C.   Existing account reviews                            8-1   MAR. 29/13

                           D. Credit Hold Policy                                    8-2   MAR. 29/13

                           E.   Bypassing Credit Hold Policy                        8-2   MAR. 29/13

                           F.   Collection Call Policy                              8-3   MAR. 29/13

                           G. Sales Representative's role in collection             8-3   MAR. 29/13

                           H. Receivables report - A TB                             8-3   MAR. 29/13

                           I.   Overdue Accounts - Commissions Reversal Policy      8-3   MAR. 29/13

                           J.   Third Party Collection Policy                       8-3   MAR. 29/13

                           K.   Credit and Re-bill of Product Policy                8-4   MAR. 29/13




                    9.     COMMISSION POLICY                                        9-1   MAR. 29/13

                           A.   Net Invoice Definitions                             9-1   MAR. 29/B




                   10.     DISPLAY RACKS                                           10-1   MAR. 29/13




                   11.     PRICE LISTS                                             11-1   MAR. 29/13




                   12.     HOW TO ACCESS AND USE WEB-BASED REPORTS                 12-1   MAR. 29/13




                   13.     IMPRINTABLE CATALOGUE & PROCEDURES                      13-1   MAR. 29/13



                   14.     CUSTOM CATALOGUE                                        14-1   MAR. 29/13




March 29, 2013                                                                                         1 -3
Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 30 of 31




EXHIBIT ''E''
                Case 1:18-cv-05930-CAP Document 1 Filed 12/31/18 Page 31 of 31




    Sent from my IPad

    IOn Jan 23, 2018, g,LlJ_;QJA,M, Irving Weisdorf <IWeisdorf@..P-cfsouvenjrs.com> wrote:
    Dear Jody,




1    I want to thank y(iU for your 6 ½ years of working for PCF. We had bc:ith good times and bad together. AS you wrote: "It's
     been mostly a pleaslll'e''l

     I think you know that things wete far from perfect; even before you took ill. You blasted PCF on the internet - that was the
     starting poinl Not a good idea to do if you want to continue representing a company. That's advice for the future!

    As well, you have. quit on us twice. So for the sake ofthe company; we had to plan this out in advance.

     Finally, you are n:ot well enough physically to do the job we ne¢d you to do. The constraints that COPD puts on you can he
     incapacitating, and it would .bethe ·wrong move to siniply wait for proof of lhat. As well, you put your own self at risk with a
     heavy schedule.

     I would strongly suggest finding a position that is. l~ss strenuous, less demanding. You have done a stellar job on many
     fronts. We thank you for it and honestly wish Joli alltl;le best iii the future.


     Irving
     <image001.Jpg>

     Irving Alan Weisdorf, CEO
     The Postcard Factory, a division of
     The Weisdorf Group of Companies Inc.
     280 I John Street.
     Markham. Ontario. Canada
     LJR 2Y8
     Direct: 905-477-4148
     www.pcfsouvenirs.com
     ruf~';PCfsouvenirs.com


     ---------- Forwarded message ---------
     From: "Jody Saunders" <j.illiy rcm:(iilhotmail.com>
     Date Tue, Jan 23, 2018 ?12:381\M~.Q_(;i()O
     SuhJcd: Goodbye -
     To: "PCF llSA Sale~" <PCFUSASales(g(P-cfsouvenirs.corn>




     3us~ wanted to let you all know that after producing over $855,000 in 2017 (400,000
     in 2015, 805,000 2016) I have been terminated with PCF after 6 1/2 years without



     :t•: been mostly a pleasure ...

     3es'.·.,
